DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/30/2021.  These drawings overcome the drawing objections however, the specification has not been amended to add the reference numbers 13 and 27

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 13 and 27.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomono (2008/0223953).
Regarding claim 1, Tomono discloses an atomization apparatus, comprising:
a body (items 4/6), having an internal cavity;
a reservoir chamber (item 25 space within), disposed in the internal cavity;
a spacer (item 81), disposed above the reservoir chamber, wherein the spacer and a top wall (item 75) of the internal cavity form an atomized gas passage, the atomized gas passage being communicated with a nozzle (item 80) of the body (space between 81 and wall of 4/75 which atomized gas may flow before going to the nozzle); and
an oil cup (item 20), disposed inside the reservoir chamber and located outside a projection of the spacer into the reservoir chamber, a bottom of the oil cup being communicated with the reservoir chamber (via 23).
Regarding claim 2, Tomono further discloses wherein the spacer extends downwardly from an internal top wall of the internal cavity to form a baffle (appears to form a baffle within system), which is enclosed peripherally with an opening on a bottom of the baffle (lower portion of 81 has an opening at the bottom which is enclosed by the 
Regarding claim 3, Tomono further discloses wherein the oil cup comprises an oil cup body and a flared opening that spreads outward (at least part of the opening of figure 4 is flared outwards, this embodiment appears to read on claim 1 as well).
Regarding claim 4, as best understood, Tomono further discloses wherein a cross-sectional area of the oil cup body is substantially same (most of the cross sectional area is the same except for the flared outlet which is substantially close to the cylindrical portion).
Regarding claim 5, Tomono further discloses wherein the oil cup is integrally formed with the body or the oil cup is detachably mounted on the body (fig 3
Regarding claim 6, Tomono further discloses wherein the body comprises:
a lower casing (item 06);
a trough body (item 25 to 60), wherein the reservoir chamber is an internal space surrounded by a side wall of the trough body disposed on the lower casing, and a fixing device (space for holding cup within trough) for fixing the oil cup is disposed in the trough body, the fixing device being located outside a projection of the spacer onto the trough body (noting that sidewalls of 203 are outside of projection of 81); and
an upper cover (item 04), detachably connected to the trough body, wherein the internal cavity is formed between the upper cover and the trough body.
Regarding claim 8, Tomono further discloses wherein a plurality of first engaging parts are disposed on an outer side surface of a bottom plate of the trough body (each 
Regarding claim 9, Tomono further discloses wherein a through hole (bottom opening of 25) is disposed on a bottom of the trough body  and located inside a projection of the nozzle onto the bottom plate of the trough body (projecting 80 downward encompasses 25), and an atomizing sheet (item 40) is disposed inside the through hole; and the atomization apparatus further comprises:
a muffling component (item 27), wherein the muffling component is disposed at an upper end of a central axis of the atomizing sheet (disposed above central axis of atomizing sheet) and is internally located relative to a flanking side of the spacer (within container thus within an internal flank of the spacer).
Regarding claim 10, Tomono further discloses wherein a noise reduction bracket (item 50) is convexly (projects outwardly from 74) disposed on the top wall of the internal cavity and is internally located relative to the flanking side of the spacer (located within spacer), wherein
a top end of the noise reduction bracket directs towards the nozzle (see figure 1);
a bottom end of the noise reduction bracket directs towards the atomizing sheet (atomizing sheet it at bottom, thus lower end would direct in that direction); and

Regarding claim 11, Tomono further discloses wherein an edge of the side wall of the trough body extends outward to form a bent edge, and the bent edge is engaged with the lower casing (bent portions of trough extend to lower casing component 06).
Regarding claim 12, Tomono further discloses wherein the body further includes an upper casing (item 04 reconstrued), the upper casing and the lower casing forming an external housing of the atomization apparatus, wherein the upper casing covers the upper cover (reconstrued as item 74) and the trough body.
Regarding claim 13, Tomono further discloses wherein a first airflow passage is formed between an external portion of the upper cover, the bent edge, and the upper casing (there is an air flow passage between bent edge, upper casing (item 04) and upper cover (item 74); and
a second air flow passage is formed between the lower casing and the internal side of the bent edge (air flow passage between lower casing and bent edge), wherein
a first vent (item 203 acts as a vent on opposite side of drawing) disposed on the bent edge communicates the second airflow passage with the first airflow passage;
a second vent (at 69) disposed on the upper cover communicates the first air flow passage with the internal cavity; and
a third vent (right side of drawing has vent is adjacent to lower casing and connects to the first air passage) disposed on the lower casing communicates the first air passage with the external air.

Regarding claim 16, Tomono further discloses wherein there is a preset distance between a bottom of the spacer and a liquid level of the reservoir chamber (controllable by user, no functional/structural requirement needed to meet this limitation other than the system being capable of having a preset distance).
Regarding claim 17, Tomono further discloses wherein the spacer is a non-enclosed baffle, and the oil cup and the atomized gas passage are disposed on different sides of the spacer, respectively (one is on the interior of the baffle one is on the exterior).
Regarding claim 18, Tomono further discloses wherein a protruded water level board having a scale is disposed in the reservoir chamber, the scale configured to indicate a volume of a liquid contained in the reservoir chamber (par. 19, S, 02, 03T2, scale being the system of measuring the liquid to output to the user of if there is liquid to be dispensed and shut down if empty).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomono (2008/0223953) in view of Schramm (2006/0175426).
Regarding claim 7, Tomono is essentially silent as to the connection between the oil cup and the trough body.  For clarity, some sort of connection is necessary to allow for a spacing between 20 and 19 of Tomono since the component cannot float.
However, Schramm teaches a connection (fixing device) between two elements wherein the fixing device is a fixing base (33) disposed on a bottom plate of the trough body (flat portion of 33) and matching with a shape of the oil cup (round), wherein a first snapping block (fig 5, just below the hooks of 31 on 33) is disposed on an internal wall of the fixing base, the first snapping block being configured to maintain a predetermined distance between a bottom end of the oil cup (31) and the bottom plate of the trough body (fig 5), and wherein the fixing base maintains the communication between the bottom of the oil cup and the trough body (fig 5),
The substitution of one known element as taught by Tomono for another (connection between 31 and 33 figure 5) as taught by Schramm would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution would have yielded predictable results, namely, a secure attachment means. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomono (2008/0223953) in view of Tanida (2010/0288627).
Regarding claim 14, Tomono fails to teach wherein a protrude snapping part is convexly disposed on a lower end of the upper cover, the protrude snapping part being engaged with the internal wall of the upper casing to fix the upper cover with the upper casing.
However, Tanida teaches a similar system in the same field of endeavor teaching wherein a protrude snapping part (104B) is convexly disposed on a lower end of the upper cover, the protrude snapping part being engaged with the internal wall (98B) of the upper casing to fix the upper cover with the upper casing.
.

Response to Arguments
Applicant's arguments filed 8/30/21 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments concerning element 20 and 81 of Tomono, the examiner notes that the claims do not provide any structure that prevents the examine from calling item 20 the oil cup and item 81 the spacer. Element 20 is clearly a cup that be used to hold oil and element 81 is a spacer element that spaces element 80 from element 20. Spacer element 81 is clearly located in the reservoir chamber 25 and the space inside of the device of Tomono.
Additionally, the examiner notes that the oil cup 20 of Tomono is clearly located outside of a projection of the spacer 81. This is shown in figure 1.
With respect to the applicant’s arguments that the bottom of the oil cup includes an oil hole and is communicated with the reservoir chamber, the examiner notes that the claim does not require a hole in the bottom of the oil cup. Secondly, the examiner notes that the film 23 allows the fluid inside cup 20 to be communicated with the fluid below 23 as shown in figure 1 by the force lines going through the membrane 23. The examiner notes that the claim states “communicated” not “in fluid communication with”.
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON J BOECKMANN/             Primary Examiner, Art Unit 3752                                                                                                                                                                                           11/16/2021